Title: General Orders, 16 June 1782
From: Washington, George
To: 


                  
                     Parole 
                  C. Signssunday June. 16th 1782.
                  
                  The first Connecticut Brigade appears to be composed of as fine a
                     body of men as any in the Army, but as they have laboured under the same
                     disadvantages for want of proper ground to exercise upon as the third Brigade
                     of Massachusetts, the General suspends his final Judgment of thier comparative
                     Merit with the rest of the Army untill a fairer Opportunity of establishing
                     their Discipline can be afforded, by collecting the whole together in the
                     field. The General in the mean time is pleased to declare that some of the
                     Manoevers were yesterday performed with precision, but he is sorry to find
                     Notwithstanding the recomendation contained in the order of the 8th instant
                     that the men of the Light Companies do not take so good aim as he expected—he
                     hopes by great attention and frequent practice so useful a habit will soon be
                     acquired—The General cou’d not avoid feeling some concern that all the
                     cloathing did not appear to be perfectly fitted to the men: particularly the
                     Overhalls—he wishes these defects may be remedied as early and fully as
                     possible.
               